     Case 3:19-cv-00157-DCB-JCG Document 102 Filed 07/07/20 Page 1 of 11



                     UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION
KALVIN EVANS                                                      PLAINTIFF

v.                                  CIVIL ACTION NO. 3:19-cv-157-DCB-JCG

ROGER’S TRUCKING, INC. and
TAMMY NADY                                                       DEFENDANTS
                                    Order

      This   matter   is   before    the    Court   on   Defendants   Roger’s

Trucking, Inc. (“Roger’s Trucking”) and Tammy Nady (“Nady”)’s

Motion for Partial Summary Judgment [ECF No. 60] and Amended Motion

for Partial Summary Judgment [ECF No. 97] on Plaintiff’s Medical

Damages Claims from Dr. Dinesh Goel and/or the Medical Clinic of

Mississippi.

                                Background

      This case arises from a motor vehicle accident that occurred

on October 4, 2018, in Jackson Mississippi. At the time of the

accident, Roger’s Trucking had employed Nady to drive a tractor-

trailer. Plaintiff Kalvin Evans (“Evans”), who was driving north

on Terry Road, alleges that Nady, who was traveling east bound on

Highway 80, ran a stop sign and caused a collision between the two

vehicles. Because of the accident, Evans went to the Medical Clinic

of Mississippi and saw Dinesh Goel, M.D. (collectively, “The

Clinic”) for medical treatment. The total cost of Evans’ treatment

was $18,884.58. The Clinic and Evans entered into the following

payment agreement (“the First Assignment”):

                                       1
   Case 3:19-cv-00157-DCB-JCG Document 102 Filed 07/07/20 Page 2 of 11



          “I, Kalvin Evans (PATIENT) hereby grant and assign to
          Medical Clinic of Mississippi and/or Dinesh Goel, M.D.
          (“The Clinic”), all rights to payment of The Clinic’s
          charges for my medical treatment by The Clinic from my
          claim for personal injury which occurred on or about
          Oct. 4 2018 (ACCIDENT). . . . I hereby further give a
          lien on my case to The Clinic for the amounts owed to
          The Clinic against any and all proceeds of any
          settlement, judgment, or verdict for my personal injury
          claim which may be paid to you, my attorney, or myself,
          as the result of the injuries for which I have been
          treated or injuries connected within... In exchange for
          the assignment and lien agreed to herein, the
          undersigned, on behalf of The Clinic, agrees to forgo
          any rights The Clinic may have to collect from the
          patient, except via any settlement, judgment, or verdict
          as discussed above.” [ECF 60-1].

The First Assignment states that there is both an “assignment and

lien.” It also states that The Clinic will not pursue collection

against Evans, except via a settlement, judgment, or verdict.

     Defendants moved to join Dr. Goel and the Medical Clinic of

Mississippi as necessary parties to the suit as a result of The

Clinic’s partial assignment of the claim. [ECF No. 47]. Under

Mississippi law, “[t]he general rule is that where there has been

a partial assignment leaving the assignor owner of a part of the

claim, an assignee, in bringing suit, should            join either as

complainants or defendants all the parties in interest, so that

the entire matter may be settled at one time, and a single decree

may determine the duty to each claimant, and protect the rights

and interests of each party in interest.” Hull v. Townsend, 186

So.2d 478, 480 (Miss. 1966). Magistrate Judge John C. Garguilo



                                   2
   Case 3:19-cv-00157-DCB-JCG Document 102 Filed 07/07/20 Page 3 of 11



found that the executed agreement between Evans and The Clinic

consisted of an assignment and a lien, noting that:

     Here, there is a written agreement indicating that it is
     an assignment and “further” a lien. (ECF No. 57-1). An
     assignment and a lien are different mechanisms. An
     assignment is “a transfer of rights or property from one
     party (the ‘assignor’) to another (the ‘assignee’), in
     which the assignor intends to vest in the assignee a
     present right in the thing assigned. The transfer must
     be so far complete as to deprive the assignor of his or
     her control over the thing assigned.” 1 MS Prac.
     Encyclopedia MS Law § 7:1 (2d ed.) (citing Serv. Fire
     Ins. Co. of N.Y. v. Reed, 220 72 So. 2d 197, 198 (1954).
     A lien is a “legal right or interest that a creditor has
     in another’s property, lasting usu[ally] until a debt or
     duty that it secures is satisfied.” Black’s Law
     Dictionary (11th ed. 2019). “The term ‘lien’, as
     generally used, is a charge or encumbrance upon property
     to secure the payment or performance of a debt, duty, or
     other obligation. It is distinct from the obligation
     which it secures.” United States v. Phillips, 267 F.2d
     374, 377 (5th Cir. 1959) (citing 53 C.J.S. Liens §1, p.
     826).

See [ECF No. 67]. Accordingly, pursuant to Federal Rule of Civil

Procedure   19(a)(2),   Magistrate       Judge   Garguilo   found   that   The

Clinic was a necessary party and ordered the Plaintiff to add Dr.

Goel and Medical Clinic of Mississippi as parties to this lawsuit.

See id.

     On December 2, 2019, Plaintiff Evans filed a Motion for

Reconsideration of the Order to join non-parties. [ECF No. 69].

Evans also filed an assignment (“The Second Assignment”) of claims

in which The Clinic assigned to Evans all of its rights, claims,

title, and interest in and to The Clinic’s charges for medical

treatment to Evans arising from:

                                     3
   Case 3:19-cv-00157-DCB-JCG Document 102 Filed 07/07/20 Page 4 of 11



       “his 2018 motor vehicle accident and claim for personal
       injury and any claims or causes of action that Kalvin
       Evans has asserted, is asserting, or will assert in the
       cause of action in the United States District Court for
       the Southern District of Mississippi, Northern Division
       style[d] Kalvin Evans v. Roger’s Trucking, Inc. and
       Tammy Nady.”


[ECF   No.   68-1].   Magistrate   Judge   Garguilo   found   that,   “[b]y

executing the new assignment, [T]he Clinic and Dr. Goel have

relinquished ownership interest in Plaintiff’s right to payment

of [T]he Clinic’s and Dr. Goel’s charges for Plaintiff’s medical

treatment arising from Plaintiff’s 2018 motor vehicle accident.”

[ECF No. 94]. Accordingly, on April 24, 2020, Magistrate Judge

Garguilo granted the Motion to          Reconsider and    held that the

Plaintiff is not required to add The Clinic and Dr. Goel as

parties.

       This Court allowed the parties to submit additional briefing

to address the reconsidered order’s impact on the Motion for

Partial Summary Judgment. Having read the additional briefing, the

Court finds that the motion for partial summary judgment is now

ripe for review.

                           Standard of Review

       A party is entitled to summary judgment if the movant

“shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

FED.R.CIV.P. 56(a). The Court is not permitted to make


                                    4
      Case 3:19-cv-00157-DCB-JCG Document 102 Filed 07/07/20 Page 5 of 11



credibility determinations or weigh the evidence at the summary

judgment stage of litigation. See Deville v. Marcantel, 567 F.3d

156, 164 (5th Cir. 2009)(citing Turner v. Baylor Richardson Med.

Ctr., 476 F.3d 337, 343 (5th Cir. 2010)). All facts and

inferences must be made in “the light most favorable to the

nonmoving party.” See Sierra Club, Inc. v. Sandy Creek Energy

Assoc., L.P., 627 F.3d 134, 138 (5th Cir. 2010)(citation

omitted).

                                 Discussion

       Defendants argue that Evans’ medical bills from Dr. Goel are

not    actual   economic    damages   under   Mississippi    law.   “‘Actual

economic damages’ means objectively verifiable pecuniary damages

arising from,” among other things, “medical expenses and medical

care.” Miss. Code Ann. § 11-1-60(1)(b). Defendants claim that “the

only ‘objectively verifiable’ medical expense is one which is

willingly paid by the payor and willingly accepted by the provider

as complete payment.” [ECF No. 61] at p. 4. Defendants assert that

“phantom” medical bills that “no one has paid, and that neither

Plaintiff was liable to pay, cannot be considered ‘actual economic

damages.’” [ECF No. 61] at p. 4.

Collateral Source Rule

        Mississippi adheres to the “collateral source rule,” which

states that a defendant tortfeasor is “not entitled to have damages

for which he is liable reduced by reason of the fact that the

                                      5
    Case 3:19-cv-00157-DCB-JCG Document 102 Filed 07/07/20 Page 6 of 11



plaintiff has received compensation for his injury by and through

a   totally   independent    source,        separate    and   apart   from    the

defendant.” Central Bank of Mississippi v. Butler, 517 So.2d 507,

512–513 (Miss. 1987). The collateral source rule is a substantive

rule of law, as well as an evidentiary rule. The Fifth Circuit has

explained the rule as follows:

     In its simplest form, the rule asks whether the
     tortfeasor contributed to, or was otherwise responsible
     for, a particular income source. See Bourque v. Diamond
     M. Drilling Co., 623 F.2d 351, 354 (5th Cir. 1980). If
     not, the income is considered “independent of (or
     collateral to) the tortfeasor”, and the tortfeasor may
     not reduce its damages by that amount. [Davis v. Odeco,
     Inc., 18 F.3d 1237, 1243 (5th Cir. 1994)]. In practice,
     the rule allows plaintiffs to recover expenses they did
     not personally have to pay. See id. Without the rule,
     however, a third-party income source would create a
     windfall for the tortfeasor. Id. at 1244. Thus, the rule
     reflects a policy determination: better a potential
     windfall for the injured plaintiff than the liable
     tortfeasor. See Restatement (Second) of Torts § 920A
     cmt. b. (Am. Law Inst. 1979) (“[I]t is the position of
     the law that a benefit that is directed to the injured
     party should not be shifted so as to become a windfall
     for the tortfeasor”).”

Deperrodil v. Bozovic Marine, Inc., 842 F.3d 352, 358–59 (5th Cir.

2016)(emphasis added).

     “Sources of compensation that have no connection to the

tortfeasor are inevitably collateral.” Davis v. Odeco, Inc., 18

F.3d 1237, 1244 (5th Cir. 1994). The Mississippi Supreme Court has

discussed the expansive nature of the rule, stating: “Accordingly,

the plaintiff’s recovery will not be reduced by the fact that the

medical   expenses   were   paid   by       some   source   collateral   to   the

                                        6
   Case 3:19-cv-00157-DCB-JCG Document 102 Filed 07/07/20 Page 7 of 11



defendant such as by a beneficial society, by members of the

plaintiff’s family, by the plaintiff’s employer, or by an insurance

company.” Clary v. Global Marine, Inc., 369 So.2d 507, 509 (Miss.

1979)(internal citations omitted). “Several courts within this

district have held that the collateral source rule encompasses

gratuitous medical care, expenses written off by medical care

providers, and adjustments to medical bills.” Rodriguez v. GPI MS-

N, Inc., No. 1:15-cv-255-RHW, 2017 WL 2835749, at *1 (S.D. Miss.

Jun. 1, 2017).

     Defendants rely on Justice Smith’s dissent in Brandon HMA,

Inc. v. Bradshaw, to support their claim that the collateral source

rule is inapplicable to these facts. See 809 So.2d 611 (Miss.

2001)(J. Smith dissenting). In Bradshaw, the medical provider

argued on appeal that the trial judge erred by allowing the

plaintiff to recover the full amount of her medical bills, despite

the fact that Medicaid had “written off” a portion of the bills.

The Mississippi Supreme Court rejected that argument and “held

that Medicaid payments, like insurance payments or any other sort

of collateral-source payments, cannot be used by a defendant ‘to

reduce the cost of its own wrongdoing.’” Chickaway v. United

States, 2012 WL 3236518, at *1 (S.D. Miss. 2012)(citing Bradshaw,

809 So.2d at 618). Justice Smith’s dissent in Bradshaw, states:

     A plaintiff may not be compensated for damages he has
     not suffered. Bradshaw did not pay the excess expenses,
     and neither did Medicaid pay them on her behalf. The

                                   7
   Case 3:19-cv-00157-DCB-JCG Document 102 Filed 07/07/20 Page 8 of 11



        policy behind the collateral source rule simply does not
        apply where the plaintiff has incurred no expense,
        obligation, or liability in obtaining the services for
        which he or she seeks compensation. A recipient of free
        medical care provided at the expense of taxpayers should
        not be able to recover the excess from the tort feasor
        and pocket the windfall. As have other jurisdictions
        dealing with this question, I would hold that there is
        no right to recover medical expenses extinguished by
        operation of the statutes governing Medicaid.

The Defendants argue that Justice Smith’s reasoning should extend

to the facts before the Court. However, the Mississippi Supreme

Court     disagreed    with   Justice     Smith’s       interpretation       of   the

collateral source rule. Additionally, the dissent is narrowly

tailored to the statutes governing Medicaid, which are not at issue

in this case.

        Defendants next argue that the Legislative intent behind the

enactment of tort reform, which includes Miss. Code Ann § 11-1-60

(1972),    was   “to    dispense   with     a   legal    scheme      that   punished

defendants by allowing windfalls to the plaintiff instead of a

fair     award   of    compensation.”     [ECF    No.     61]   at    6.    Although

Mississippi has enacted various tort reform measures, “it has not

sought to abolish or limit the collateral source rule.” Chickaway,

2012 WL 3236518, at n.19. Courts continue to apply the policy

considerations that support the collateral source rule. Stated

simply, “[i]f there is a windfall from which one is to benefit,

the injured plaintiff and not the tortfeasor should receive that

windfall.” Id.


                                        8
   Case 3:19-cv-00157-DCB-JCG Document 102 Filed 07/07/20 Page 9 of 11



     Therefore, payments that are made, “either voluntarily or

contractually, by a third party who was not a joint tortfeasor

would not serve to diminish the tortfeasor’s liability.” MS Prac.

Trial Handbook for Lawyers § 32:28 (3d ed.)(citing Am. Jur. 2d,

Damages § 566). Stated another way, “a tortfeasor cannot use the

moneys of others (insurance companies, gratuitous gifts, etc.) to

reduce the cost of its own wrongdoing.” McGee v. River Region

Medical Center, 59 So.3d 575, 581 (Miss. 2011)(quoting Brandon

HMA, Inc. v. Bradshaw, 809 So.2d 611, 618 (Miss. 2001)); see also,

Clary     v.   Global   Marine,     Inc.,   369   So.2d    507,   510   (Miss.

1979)(reversing a lower court decision that failed to apply the

collateral source rule when an employer voluntarily paid the

medical    expenses     of   its   employee,   writing    “Exxon’s   voluntary

payment of these items should not have been allowed to operate in

reduction of [Plaintiff’s] recovery against [the Defendant]”).

     Here, The Clinic is an independent source that is separate

from the Defendants. Any indemnification or decision by The Clinic

to forgo collection of Evans’ medical bills should not reduce the

damages or costs, if any, caused by Roger’s Trucking and Nady. The

fact that Evans may not be personally liable to The Clinic does

not negate the applicability of the collateral source rule, which

can apply even if an injured party is wholly indemnified for his

loss. While Evans has not yet paid The Clinic and will only pay

upon receipt of a judgment or settlement, such monetary damages

                                        9
   Case 3:19-cv-00157-DCB-JCG Document 102 Filed 07/07/20 Page 10 of 11



are determinable. This is true regardless of whether Evans must

pay his medical bills. If there is a windfall from which one of

the parties is to benefit, the injured plaintiff and not the

tortfeasor should receive that windfall.

Unreasonable Medical Expenses

     The Defendants also claim that Evans’ medical damages are not

“objectively verifiable” because The Clinic’s medical bills are

“fictitious ab initio or inflated in anticipation of litigation.”

The Clinic referred Evans to Open MRI, a third-party diagnostic

clinic, for MRIs. See [ECF No. 60] at p. 3. The Clinic charged

Evans $3,500.00 per MRI, while paying Open MRI merely $500 per

MRI. Id. Defendants assert that the medical bills are inflated

because of Dr. Goel’s “practice of charging excessive amounts for

third party diagnostic procedures Dr. Goel never performed in his

office but instead contracted out to others at a lower price.”

[ECF No. 61] at p. 4.

     Concerns over unnecessary or unreasonable medical bills can

be contested during trial. “Proof that medical, hospital, and

doctor bills were paid or incurred because of any illness, disease,

or injury shall be prima facie evidence that such bills so paid

or incurred were necessary and reasonable.” Miss. Code Ann. § 41–

9–119. However, the statute does not “cut off the right of a

defendant   to   controvert   the   presumption    established    by      the

introduction of such bills,” and to present testimony regarding

                                    10
   Case 3:19-cv-00157-DCB-JCG Document 102 Filed 07/07/20 Page 11 of 11



“the reasonableness of the charges for medical expenses.” McCay

v. Jones, 354 So.2d 1095, 1101–1102 (Miss. 1978). “[T]he opposing

party may rebut necessity and reasonableness by ‘proper evidence’

and then the question is for the jury.” Boggs v. Hawks, 772 So.2d

1082, 1085 (Miss. Ct. App. 2000)(citing Jackson v. Brumfield, 458

So.2d 736, 737 (Miss. 1984)). Therefore, this is not an issue to

be decided through summary judgment.

                                    Conclusion

     For the reasons discussed above, the collateral source rule

applies to the instant case. Therefore, the fact that The Clinic

is indemnifying Evans – absent a judgment, verdict, or settlement

– does not disqualify his medical bills from being classified as

actual   economic   damages.   As    to   the   concern   over   The   Clinic

inflating the costs of the medical bills, that issue is best

addressed at trial.

     Accordingly,

     IT IS HEREBY ORDERED that Defendants Roger’s Trucking, Inc.

and Tammy Nady’s Motion for Partial Summary Judgment on Plaintiff’s

Medical Damage Claims [ECF No. 60] and Amended Motion for Partial

Summary Judgment [ECF No. 97] are DENIED.

     SO ORDERED this the 7th day of July, 2020.



                                            ___/s/ David Bramlette______
                                            UNITED STATES DISTRICT JUDGE


                                     11
